Citation Nr: 1529781	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-46 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by memory loss, other than the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left leg disability.  

3.  Entitlement to a compensable rating for psoriasis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980 and from November 1990 to June 1991.  He served with the National Guard until August 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claims.  

The issue of entitlement to a compensable rating for psoriasis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the current appeal period has the Veteran been shown to have a disability manifested by memory loss other than already service-connected PTSD.  

2.  At no time during the current appeal period has the Veteran been shown to have a left leg disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a disability manifested by memory loss other than the already service-connected PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for the establishment of service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  The RO provided notice letters to the Veteran in April 2010 and June 2010, prior to the initial adjudication of the claims.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records have been obtained.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.

The Board observes that the Veteran was not afforded VA examinations addressing his claimed disability manifested by memory loss or the left leg disability.  The Board finds that such examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Under McLendon, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  
A VA examination under the standards of McLendon is not required because there is no competent evidence of symptoms or disability manifested by memory loss other than the service-connected PTSD or a left leg disability during the current appeal or during active service.  There is no indication of an association between the claimed disorders and service because there is no competent evidence of current symptoms or disability.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

2.  Service Connection Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

3.  Analysis 

The Board finds that the weight of the evidence does not establish a diagnosis of a disability manifested by memory loss other than the service-connected PTSD or a diagnosis of a left leg disability at any time during the appeal period.  Regarding the claimed disability manifested by memory loss, there is no evidence of this disability or diagnosis at any time during the current appeal or during active service.  The record shows that mild memory loss is a symptom of the service-connected PTSD.  See the October 2013 VA psychiatric examination report.  There is no competent evidence of a disability manifested by memory loss that is separate or distinct from the already service-connected PTSD.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a decision is whether any of the symptomatology is duplicative of or overlapping; the appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.  Here, the Veteran is already being compensated for the manifestation of memory loss; this manifestation is contemplated in the 50 percent rating assigned the service-connected PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Veteran has not submitted or identified evidence of a diagnosis of a disability manifested by memory loss other than the PTSD at any time during the current appeal.  He has not submitted or identified evidence of a diagnosis of a left leg disability at any time during the current appeal.  He has not provided any lay evidence regarding any possible observable symptoms of the claimed disabilities.  He has not provided or identified medical evidence of a diagnosis made during the current appeal.  He indicated that the service treatment records support his claim.  However, the service treatment records and examination reports do not document complaints or diagnosis of the claimed disabilities.  Separation examinations dated in July 1980 and April 1991, for the two periods of service, indicate that examination of the lower extremities and neurologic system was normal.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the competent evidence does not establish the presence of diagnoses of a disability manifested by memory loss other than the PTSD or a left leg disability at any time during the current appeal.  Accordingly, these claims of service connection are denied.


ORDER

Service connection for a disability manifested by memory loss other than the service-connected PTSD is denied.

Service connection for a left leg disability is denied.
REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).

The Board finds that another VA examination is required to obtain evidence as to the severity of the service-connected psoriasis.  The Veteran was last afforded a VA examination in May 2010.  The examiner noted that the Veteran had flare-ups of the skin disorder every two to three months and that the disorder was worse in the winter.  There was no rash or psoriasis on the face at the time of the examination.  

There are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  The frequency, duration, and outbreaks of skin disease exacerbations must be addressed, and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  Thus, if possible, the RO should make an attempt to schedule the Veteran for a VA skin examination when the Veteran's skin disorder is active.  A reexamination is also necessary to verify the current severity of the skin disorder.  

The RO should contact the Veteran by letter and request that he identify treatment for the service-connected psoriasis.  The Veteran should be asked to provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records identified by the Veteran.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  38 U.S.C.A. § 5103A(b)(1) .

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment for the service-connected psoriasis, as well as sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the severity of the service-connected psoriasis.  If such examination cannot be conducted during a period of flare-up of the skin disorder, the examiner should record a detailed clinical history referable to the manifestations.

The examiner should report the measurement of the percentage of the entire body and the percentage of exposed areas of the body affected by the service-connected psoriasis.  The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required-and, if so, the total duration required over the past 12 months. 

The examiner should report the location and size (length and width measured in inches or square centimeters) of any scars due to the psoriasis.  Regarding any scars affecting the head, face, and neck, the examiner should identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips. 

The examiner should specify if any of the following characteristics of disfigurement is present and if so list each: scar 5 or more inches in length; scar at least 1/4 inch wide at the widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; in an area exceeding 6 square inches, skin either hypo- or hyper-pigmented, of abnormal texture (irregular, atrophic, shiny, scaly, etc.), underlying soft tissue is missing, and/or skin is indurated and inflexible. 

Regarding any scars other than the head, face, or neck, the examiner should report whether each scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part. The examiner should report the area or areas affected by the scars in square inches or centimeters. Scars in widely separated areas such as on two or more extremities should be measured separately. 

The examiner must indicate the effect of the Veteran's service-connected skin disability on his occupational and social functioning and his ordinary activities of daily life.  

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and identify any applicable medical treatises referenced. 

3.  Readjudicate the issue remaining on appeal. If the benefit sought remains denied, the Veteran must be provided a supplemental statement of the case and an appropriate period of time for response.

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


